DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

The present application is a continuation of U.S. Patent No. 11,367,430, which is a continuation of U.S. Patent No. 11,107,458, which is a continuation of U.S. Patent No. 10,565,980.  Applicant’s application filed on May 6, 2022 has been entered.  Claims 1-20 are pending in the application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,565,980, hereinafter ’980.

Claim 1 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘980.  The claim of the instant application is broader in every aspect than the claim of patent ‘980.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the patent ‘980.  That is, claim 1 of the instant application is anticipated by claim 1 of the patent ‘980.
Similar reasoning applies independent claims 11 and 20 as well as dependent claims 2-4, 6-10, 12-14 and 16-19 of the instant application.  See, the table below which shows both application claims on limitation bases. 

Claim No.
Application
No. 17/738,790 instant application
Claim No.
DP.
US Patent 10,565,980
1
A method comprising:

retrieving, by a server device, a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;

causing, by the server device, the text-based articles to be converted into audio files;

receiving, by the server device, a request to stream the audio files to a client device;

generating, by the server device, a playlist with references to the audio files ordered chronologically or reverse-chronologically according to the respective dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
1
A method comprising:

receiving, by a server device from a client device, a representation of a plurality of uniform resource locators (URLs) of text-based articles, wherein the text-based articles were selected by the client device from two or more markup language files provided by two or more newsfeed servers;

in response to receiving the representation, retrieving, by the server device, the text-based articles and respective publication dates of each from the two or more newsfeed servers;

causing, by the server device, the text-based articles to be converted into audio files;

receiving, by the server device, a request to stream the audio files to the client device;

ordering, by the server device, the text-based articles chronologically according to the respective publication dates, wherein ordering the text based articles chronologically according to the respective publication dates comprises generating a playlist with references to the URLs ordered chronologically according to the respective publication dates; and

causing, by the server device, the audio files to be streamed to the client device as chronologically ordered, wherein causing the audio files to be streamed to the client device as chronologically ordered comprises transmitting the playlist to the client device.
11
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations comprising:

retrieving a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;

causing the text-based articles to be converted into audio files;

receiving a request to stream the audio files to a client device;

generating a playlist with references to the audio files ordered chronologically or reverse-chronologically according to the respective dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
9
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations comprising:

receiving, from a client device, a representation of a plurality of uniform resource locators (URLs) of text-based articles, wherein the text-based articles were selected by the client device from two or more markup language files provided by two or more newsfeed servers;

in response to receiving the representation, retrieving the text-based articles and respective publication dates of each from the two or more newsfeed servers;

causing the text-based articles to be converted into audio files;

receiving a request to stream the audio files to the client device;

ordering the text-based articles chronologically according to the respective publication dates, wherein ordering the text based articles chronologically according to the respective publication dates comprises generating a playlist with references to the URLs ordered chronologically according to the respective publication dates; and

causing the audio files to be streamed to the client device as chronologically ordered, wherein causing the audio files to be streamed to the client device as chronologically ordered comprises transmitting the playlist to the client device.
20
A computing device comprising:

a processor;

memory; and

program instructions, stored in the memory, that upon execution by the processor cause the computing device to perform operations comprising:

retrieving a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;

causing the text-based articles to be converted into audio files;
receiving a request to stream the audio files to a client device;

generating a playlist with references to the audio files ordered chronologically or reverse-chronologically according to the respective dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
17
A computing device comprising:

a processor;

memory; and

program instructions, stored in the memory, that upon execution by the processor cause the computing device to perform operations comprising:

receiving, from a client device, a representation of a plurality of uniform resource locators (URLs) of text-based articles, wherein the text-based articles were selected by the client device from two or more markup language files provided by two or more newsfeed servers;

in response to receiving the representation, retrieving the text-based articles and respective publication dates of each from the two or more newsfeed servers;

causing the text-based articles to be converted into audio files;

receiving a request to stream the audio files to the client device;

ordering the text-based articles chronologically according to the respective publication dates, wherein ordering the text based articles chronologically according to the respective publication dates comprises generating a playlist with references to the URLs ordered chronologically according to the respective publication dates; and

causing the audio files to be streamed to the client device as chronologically ordered, wherein causing the audio files to be streamed to the client device as chronologically ordered comprises transmitting the playlist to the client device.



Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,107,458, hereinafter ’458.

Claim 1 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘458.  The claim of the instant application is broader in every aspect than the claim of patent ‘458.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the patent ‘458.  That is, claim 1 of the instant application is anticipated by claim 1 of the patent ‘458.
Similar reasoning applies independent claims 11 and 20 as well as dependent claims 2-4, 6-10, 12-14 and 16-19 of the instant application.  See, the table below which shows both application claims on limitation bases. 

Claim No.
Application
No. 17/738,790 instant application
Claim No.
DP.
US Patent 11,107,458
1
A method comprising:

retrieving, by a server device, a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;

causing, by the server device, the text-based articles to be converted into audio files;

receiving, by the server device, a request to stream the audio files to a client device;

generating, by the server device, a playlist with references to the audio files ordered chronologically or reverse-chronologically according to the respective dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
1
A method comprising:

receiving, by a server device, a representation of a plurality of uniform resource locators (URLs) of text-based articles;

retrieving, by the server device, the text-based articles and respective publication dates of each of the text-based articles from one or more newsfeed servers;

causing, by the server device, the text-based articles to be converted into audio files;

receiving, by the server device, a request to stream the audio files to a client device;

generating, by the server device, a playlist with references to the audio files ordered chronologically according to the respective publication dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
11
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations comprising:

retrieving a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;

causing the text-based articles to be converted into audio files;

receiving a request to stream the audio files to a client device;

generating a playlist with references to the audio files ordered chronologically or reverse-chronologically according to the respective dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
11
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations comprising:

receiving a representation of a plurality of uniform resource locators (URLs) of text-based articles;

retrieving the text-based articles and respective publication dates of each of the text-based articles from one or more newsfeed servers;

causing the text-based articles to be converted into audio files;

receiving a request to stream the audio files to a client device;

generating a playlist with references to the audio files ordered chronologically according to the respective publication dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
20
A computing device comprising:

a processor;

memory; and

program instructions, stored in the memory, that upon execution by the processor cause the computing device to perform operations comprising:

retrieving a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;

causing the text-based articles to be converted into audio files;
receiving a request to stream the audio files to a client device;

generating a playlist with references to the audio files ordered chronologically or reverse-chronologically according to the respective dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
17
A computing device comprising:

a processor;

memory; and

program instructions, stored in the memory, that upon execution by the processor cause the computing device to perform operations comprising:

receiving a representation of a plurality of uniform resource locators (URLs) of text-based articles;

retrieving the text-based articles and respective publication dates of each of the text-based articles from one or more newsfeed servers;

causing the text-based articles to be converted into audio files;

receiving a request to stream the audio files to a client device;

generating a playlist with references to the audio files ordered chronologically according to the respective publication dates of their associated text-based articles; and

transmitting, to the client device, the playlist.



Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,367,430, hereinafter ’430 in view of Zhao (PG PUB US2017/0300293) and Li (PG PUB US2016/0170814).
Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 8 of the patent ‘430. The instant application claim is an obvious variant of the patent '430. See the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 17/738,790 instant application
Claim No.
DP.
US Patent 11,367,430
1
A method comprising:

retrieving, by a server device, a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;

causing, by the server device, the text-based articles to be converted into audio files;

receiving, by the server device, a request to stream the audio files to a client device;

generating, by the server device, a playlist with references to the audio files ordered chronologically or reverse-chronologically according to the respective dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
8
A computer-implemented method comprising:

receiving, by a client device, newsfeed data from a newsfeed server, wherein the newsfeed data includes references to a plurality of text-based news articles;

receiving, by the client device, a selection of one or more of the references to the plurality of the text-based news articles;

transmitting, by the client device, the one or more of the references to a server device;

receiving, by the client device, an indication that a playlist is ready, wherein the playlist incorporates further references to audio versions of the text-based news articles;

requesting and receiving, by the client device, the playlist from the server device;

requesting and receiving, by the client device and by way of the playlist, streaming of the audio versions of the text-based news articles; and

audibly playing out, by the client device, the audio versions of the text-based news articles as received;

wherein the further references to the audio versions of the text-based news articles in the playlist are arranged in chronological order according to respective publication times of the corresponding text-based news articles.
11
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations comprising:

retrieving a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;

causing the text-based articles to be converted into audio files;

receiving a request to stream the audio files to a client device;

generating a playlist with references to the audio files ordered chronologically or reverse-chronologically according to the respective dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
14
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a client device, cause the client device to perform operations comprising:

receiving newsfeed data from a newsfeed server, wherein the newsfeed data includes references to a plurality of text-based news articles;

receiving a selection of one or more of the references to the plurality of the text-based news articles;

transmitting the one or more of the references to a server device;

receiving an indication that a playlist is ready, wherein the playlist incorporates further references to audio versions of the text-based news articles;

requesting and receiving the playlist from the server device;

requesting and receiving, by way of the playlist, streaming of the audio versions of the text-based news articles; and

audibly playing out the audio versions of the text-based news articles as received;

wherein the further references to the audio versions of the text-based news articles in the playlist are arranged in chronological order according to respective publication times of the corresponding text-based news articles.
20
A computing device comprising:

a processor;

memory; and

program instructions, stored in the memory, that upon execution by the processor cause the computing device to perform operations comprising:

retrieving a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;

causing the text-based articles to be converted into audio files;
receiving a request to stream the audio files to a client device;

generating a playlist with references to the audio files ordered chronologically or reverse-chronologically according to the respective dates of their associated text-based articles; and

transmitting, to the client device, the playlist.
19

A client device comprising:

a processor;

memory; and

program instructions, stored in the memory, that upon execution by the processor cause the client device to perform operations comprising:

receiving newsfeed data from a newsfeed server, wherein the newsfeed data includes references to a plurality of text-based news articles;

receiving a selection of one or more of the references to the plurality of the text-based news articles;

transmitting the one or more of the references to a server device;

receiving an indication that a playlist is ready, wherein the playlist incorporates further references to audio versions of the text-based news articles;

requesting and receiving the playlist from the server device;

requesting and receiving, by way of the playlist, streaming of the audio versions of the text-based news articles; and

audibly playing out the audio versions of the text-based news articles as received;

wherein the further references to the audio versions of the text-based news articles in the playlist are arranged in chronological order according to respective publication times of the corresponding text-based news articles.


However, the patent ‘430 does not expressly recite “retrieving, by a server device, a plurality of text-based articles and respective dates for each of the text-based articles from one or more newsfeed servers;
causing, by the server device, the text-based articles to be converted into audio files;”
Zhao teaches “retrieving, by a server device, a plurality of text-based articles from one or more newsfeed servers;” (The digital magazine server 120 searches for 540 the corresponding textual content items of the requested audio files for synthesizing. Specifically, the synthesizing module 230 retrieves the links that reference specific textual files from one or more sources 110 to generate corresponding audio files. In order to generate the audio files, the synthesizing module 230 inherently retrieves the specific text files from the one or more sources 110 [Zhao, para 0023, 0043]);
“causing, by the server device, the text-based articles to be converted into audio files;” (The digital magazine server 120 converts 550 the obtained textual content items to corresponding audio files [Zhao, para 0043]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘430 to comprise the claimed limitation to effectively transform readable digital articles (e.g. magazine) into an audible one [Zhao, para 0010]
However, patent ‘430 as modified by Zhao does not teach “retrieving, by a server device, respective publication dates of each of the text-based articles from one or more newsfeed servers;”
Li teaches “retrieving, by a server device, respective publication dates of each of the text-based articles from one or more newsfeed servers;” (System 200 downloads information (e.g. news articles in the form of web document files, such as XML, HTML, ASP, or other compatible file types) from sources 104.  Downloaded data is parsed with appropriate document metadata labels, including publication date [Li, para 0123, 0087]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘430-Zhao to comprise the claimed limitation. The combination would effectively enhance user experience by providing additional information about the content (e.g. publish date and title).
Claim 1 is therefore unpatentable under Obviousness-type Double Patenting. Similar
reasoning applies to independent claim 11 and 19 as well as dependent claim 3-10, 12-18 of the instant application.

Allowable Subject Matter

Claim 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441